      Case 1:19-cv-00351-LAP Document 23 Filed 09/03/19 Page 1 of 2



                                                                        EDWARD A. FRIEDMAN
                                                                          efriedman@fklaw.com
                                                                                  212.833.1102




                                                                           September 3, 2019

BY HAND & ECF

Hon. Loretta A. Preska
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 12A
New York, New York 10007-1312

               Re:    Aurelius Capital Master, Ltd. v. The Republic of Argentina,
                      No. 19 Civ. 351 (LAP) (S.D.N.Y.)

Dear Judge Preska:

                We represent plaintiff Aurelius Capital Master, Ltd. (“Aurelius”). We write to
request that the Court set a date for a Rule 16 scheduling conference, possibly combined with
oral argument (which both sides have requested) on the pending motion to dismiss, at Your
Honor’s earliest convenience. Fed. R. Civ. P. 16(b)(2) provides for a Rule 16 scheduling
order “as soon as practicable,” but, absent good cause, within “90 days after any defendant
has been served with the complaint.” Aurelius served the Republic with the complaint on
January 14, 2019, and 90 days thereafter is April 15.

                 Whatever good cause there may have been previously, we respectfully submit
there is presently no good cause to delay scheduling the conference. We believe it would be
in the interests of both parties for the action to move toward final judgment sooner rather
than later. Indeed, if Argentina owes a payment on the GDP Warrants, the longer the time
period before judgment, the more costly it would be for Argentina in light of recent declines
in the value of the peso relative to the U.S. dollar and the accumulation of 9% pre-judgment
interest. We have asked the Republic to join in this request, and it has declined. The view
expressed to us is that it would be better to wait for the Court’s decision on the motion to
dismiss before scheduling the Rule 16 conference. In light of Argentina’s position, if the
Court is not inclined to schedule a Rule 16 conference, we would ask that the Court schedule
oral argument at its earliest convenience.




                                                                                      3464270.1
       Case 1:19-cv-00351-LAP Document 23 Filed 09/03/19 Page 2 of 2


Hon. Loretta A. Preska                        -2-                        September 3, 2019


                   We appreciate Your Honor's consideration of our request.

                                                Respectfully submitted, ·



                                                Edward A. Friedman

cc:    All counsel (by ECF only)




Friedman Kaplan Seiler & Adelman LLP                                                  3464270.1
